Morgan, J.
Plaintiff institutes this suit to obtain a separation from bed and board from her husband, and for a settlement of the community which existed between them; and she brings Mary B. Caldwell in the litigation in order to claim certain property, now standing in her name, and described in the petition as the property of the community, averring that it was purchased with the funds of the community, although placed in Mary Caldwell’s name.
This case is one of those episodes which occasionally occur to startle • our ideas of the proprieties of life, which involves the actors therein in trouble, and which renders the- doing of absolute justice delicate ■ and difficult duties on the part of the judge.
Mary Malady, the plaintiff, was married to William Malady, the defendant, in May, 1834, in Dublin. Almost immediately after their marriage they came to this country. They landed in Massachusetts.
• Shortly after their arrival she commenced to work for herself, and she continued to do so for several years, her husband, as she alleges, being most of that time away from her. In 1838 he announced to her his intention of going to New Orleans, whither he did go, and finally wrote to her to forget him, as he intended to forget her. Subsequently he married here, and had a child. This wife died, and he then lived with Mary Caldwell, whose interests he had in charge, he having been the administrator of her father’s estate. With Mary Caldwell he has been living ever since. In 1861 Mary Malady came to this city; she was weak from sickness and in want. She called upon her husband for assistance. He promised it to her, but required of her that she ¡should live with her brother and sister, whom she has accompanied to ■ St. Louis, San Francisco and Boston. He did furnish her from time to *449time with about $270, but these pittances finally ceased. And this .amount seems to be everything he has contributed to the support of the woman who followed him across the seas as his wife during all the long years of their marriage. So far as this record discloses she has led an irreproachable life; in her now advancing years she is alone, helpless and destitute.
In the meanwhile, her husband has been guilty of desertion of her, -of bigamy, of adulterous connection with a woman who was in some sort his ward, and with whom he has been living in open and bold concubinage.
When Mary Caldwell went to live with Malady, he gave her, rent ■free, the use of a house on Bacchus street which belonged to him. She then had, according to her own account, some $500 which she had earned as a seamstress. She furnished the house. Malady was in the employ of Priestley & Bein, hardware merchants, doing a large business, where he was receiving $100 per month wages. He had four drays running, which were constantly employed. His contract was to give Mary Caldwell $100 per month board for himself, his four drivers and his child. This was all her source of revenue except what she may have derived from two nephews of his who boarded with her, not all the time, but as a general tiling, but who always slept in the house. What board these nephews paid is not shown.
In 1859 she moved to Euterpe street. Malady paid the rent of the house, and continued to give her $100 per month board.
This continued until June, 1862. Then Malady discontinued business. From June, 1862, he paid $40 per month board for himself and daughter until his daughter married. He has paid no board since 1865, because Mary Caldwell says she required some person to see to her business.
On the First of December, 1856', she sold her inheritance for $2800 cash.
As we have seen, when she first went to live with Malady she had $500. Her first purchase of property was made on the eighth of May, 1858, for cash — $1000.
Her second purchase was made on the ninth of January, 1858, for $3800, of which $1266 66$ was cash, and the balance in notes which have since been paid. . ..
Her third purchase was made on the twenty-ninth March, 1860, for $1800, $600 cash, balance in two notes of $600 each, which have been paid.
Her fourth purchase was made on the first of June, 1860, for $3250.
Her fifth purchase of property was made on the tenth of May, 1866, $4300 cash.
In little more than two years (eighth of May, 1858, to seventh of *450June, 1860), she had purchasfed $9850, on which she had paid $8650r and all of which is now paid for, and within nine years (first January,. 1858, to tenth May,' 1866), she had purchased and paid for property which cost $14,150. Where did she get this money? Prom the time she went to live with Malady she had no industry except that of keeping a boarding house. She had no capital save the $500 she commenced with and the $2800 which she received as her patrimony. Taking her own figures as the price she received for board, and allowing her a fair interest on her mono"., and she would not have received in all, within the time specified, $15,000.
But she says she furnished the house in which they lived. If this be true she could not have had a great deal of her $500 left when she •finished. And we must not forget that she only received $100 per month for the board of Malady, his four draymen and his child. Por these, as well as for herself and her servant, she was obliged to send to market. This would give her a family of eight persons to provide for every day, besides the wages of her servant and clothes for herself. Add to this the fuel, lights, and the many other things which are indispensable to housekeeping, how much could she have saved out of $100’ per month? If she gave her household meat to eat, she would in all probability have found herself at the end of every year in debt.
The only conclusion to which we can come in this matter is that. •Malady and Mary Caldwell lived together as man and wife, and that her thrift and economy, added to his industry, enabled them to acquire property, which he purchased in her name, for the purpose of placing it beyond the reach of any creditor he might have, and for the further purpose of putting it in such a shape as to pi event his wife from obtaining any of ic. This, we think, should not and can not be done.
In the case of Delamour v. Roger, 7 An. 152, it was declared that the circumstance that plaintiff is a concubine of her copartner does not deprive her of an action for the settlement of affairs, and a participation in profits derived by capital and labor which she contributed, though much of the property claimed was real estate standing in the copartner’s name aolne, and had never stood in her’s. If this is good •law in favor of the concubine, it is certainly good law against her, particularly, as is reasoned by the district judge, when it is invoked to undo a fraud, vindicate the rights of a lawful wife, and enforce laws-made to protect the marriage tie and public morals.
That Mary Caldwell should be entitled to keep the proceeds arising from the employment of her patrimony and resulting from her industry, we think is unquestionable. She has a right to it all. The fact of the social relations which she has chosen to assume, or of which she may have been the victim, can not deprive her of what justly belongs to her. What, then, is she entitled to? We think she should be *451allowed to place her capital and industry against the capital and industry of Malady, and that the property purchased during the time they have been living and working together, should be declared property in which they have a joint interest; that the one-half of it should be decreed to be the property of Malady, and his half thereof be decreed to belong to the community which existed between himself and his wife. We are fortified in this conclusion by the able opinion of our learned brother of the district court, who has given to this case a most careful consideration, and who, we think, has done justice between the parties.
The judgment is affirmed.